1/30/2020                                                             Snapshot - 1:19CR00217-001


  AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                              UNITED STATES DISTRICT COURT
                                                 Eastern District of California
               UNITED STATES OF AMERICA                                     JUDGMENT IN A CRIMINAL CASE
                          v.                                                Case Number: 1:19CR00217-001
             CHRISTOPHER MICHAEL BARNES                                     Defendant's Attorney: Patrick Griffin, Retained

  THE DEFENDANT:
       pleaded guilty to count One of the Information.
       pleaded nolo contendere to count(s)      , which was accepted by the court.
       was found guilty on count(s)     after a plea of not guilty.
  The defendant is adjudicated guilty of these offenses:
  Title & Section                   Nature of Offense                                                            Offense Ended   Count
  21 U.S.C. §§ 846 and 841(a)(1) Conspiracy to Distribute a Controlled Substance
                                                                                                                 May 2017        One
  and (b)(1)(C)                  (Class C Felony)

         The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
  Sentencing Reform Act of 1984.

       The defendant has been found not guilty on count(s)      .
       Count(s)      dismissed on the motion of the United States.
       Indictment is to be dismissed by District Court on motion of the United States.
       Appeal rights given.                      Appeal rights waived.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
  residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
  ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
  circumstances.
                                                                           1/27/2020
                                                                           Date of Imposition of Judgment
                                                                           /s/ Lawrence J. O'Neill
                                                                           Signature of Judicial Officer
                                                                           Lawrence J. O'Neill, United States District Judge
                                                                           Name & Title of Judicial Officer
                                                                           1/30/2020
                                                                           Date




                                                                                                                                            /
1/30/2020                                                        Snapshot - 1:19CR00217-001


  AO 245B-CAED (Rev. 02/2018) Sheet 4 - Probation
  DEFENDANT: CHRISTOPHER MICHAEL BARNES                                                                                           Page 2 of 6
  CASE NUMBER: 1:19CR00217-001

                                                             PROBATION
  You are hereby sentenced to probation for a term of:
  60 Months.

                                                    MANDATORY CONDITIONS
  You must not commit another federal, state or local crime.
  You must not unlawfully possess a controlled substance.
  You must refrain from any unlawful use of controlled substance. You must submit to one drug test within 15 days of placement on
  probation and at least two (2) periodic drug tests thereafter, not to exceed four (4) drug tests per month.

        The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future substance
        abuse.

        You must cooperate in the collection of DNA as directed by the probation officer.

        You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense.

        You must participate in an approved program for domestic violence.

        You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.

  You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
  If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
  You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
  fines, or special assessments.

  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
  attached page.




                                                                                                                                                /
1/30/2020                                                           Snapshot - 1:19CR00217-001


  AO 245B-CAED (Rev. 02/2018) Sheet 4 - Probation
  DEFENDANT: CHRISTOPHER MICHAEL BARNES                                                                                               Page 3 of 6
  CASE NUMBER: 1:19CR00217-001

                                          STANDARD CONDITIONS OF SUPERVISION

  As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
  because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
  probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

  1.        You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
            release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
            different time frame.
  2.        After initially reporting to the probation office, you will receive instructions from the Court or the probation officer about
            how and when you must report to the probation officer, and you must report to the probation officer as instructed.
  3.        You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
            from the Court or the probation officer.
  4.        You must answer truthfully the questions asked by the probation officer.
  5.        You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
            arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
            notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
            officer within 72 hours of becoming aware of a change or expected change.
  6.        You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
            officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.        You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
            from doing so. If you do not have full-time employment, you must try to find full-time employment, unless the probation
            officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
            or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
            probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
            officer within 72 hours of becoming aware of a change or expected change.
  8.        You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
            been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
            permission of the probation officer.
  9.        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
  10.       You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
            that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person, such as
            nunchakus or tasers).
  11.       You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
            without first getting the permission of the Court.
  12.       If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
            may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
            contact the person and confirm that you have notified the person about the risk.
  13.       You must follow the instructions of the probation officer related to the conditions of supervision.
                                                    U.S. Probation Office Use Only
  A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
  judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
  Release Conditions, available at: www.uscourts.gov.

  Defendant's Signature _____________________________ Date _________________




                                                                                                                                                    /
1/30/2020                                                           Snapshot - 1:19CR00217-001


  AO 245B-CAED (Rev. 02/2018) Sheet 4 - Probation
  DEFENDANT: CHRISTOPHER MICHAEL BARNES                                                                                            Page 4 of 6
  CASE NUMBER: 1:19CR00217-001

                                             SPECIAL CONDITIONS OF PROBATION
  1.        The defendant shall submit to the search of his person, property, house, residence, vehicle, papers, computer, other electronic
            communication or data storage devices or media, and effects at any time, with or without a warrant, by any law enforcement
            or probation officer in the lawful discharge of the officer's supervision functions with reasonable suspicion concerning
            unlawful conduct or a violation of a condition of probation or supervised release. Failure to submit to a search may be
            grounds for revocation. The defendant shall warn any other residents that the premises may be subject to searches pursuant to
            this condition.
  2.        The defendant shall provide the probation officer with access to any requested financial information.
  3.        The defendant shall complete 300 hours of unpaid community service as directed by the probation officer. The defendant
            shall pay fees attendant to participation and placement in this program on a sliding scale as determined by the program.
            Community service shall be completed within the first 2 years of probation.
  4.        The defendant shall register, as required in the jurisdiction in which he resides, as a drug offender.




                                                                                                                                                 /
1/30/2020                                                               Snapshot - 1:19CR00217-001


  AO 245B-CAED (Rev. 02/2018) Sheet 5 - Criminal Monetary Penalties
  DEFENDANT: CHRISTOPHER MICHAEL BARNES                                                                                             Page 5 of 6
  CASE NUMBER: 1:19CR00217-001

                                                 CRIMINAL MONETARY PENALTIES

            The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

                                                               Assessment                       Fine                Restitution
            TOTALS                                               $100.00
        The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
        after such determination.


        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
        otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
        victims must be paid before the United States is paid.


        Restitution amount ordered pursuant to plea agreement $

        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
        the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
        subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

        The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                The interest requirement is waived for the               fine         restitution

                The interest requirement for the              fine         restitution is modified as follows:


        If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
        through the Bureau of Prisons Inmate Financial Responsibility Program.

        If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
        shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
  *Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.




                                                                                                                                                  /
1/30/2020                                                               Snapshot - 1:19CR00217-001


  AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
  DEFENDANT: CHRISTOPHER MICHAEL BARNES                                                                                              Page 6 of 6
  CASE NUMBER: 1:19CR00217-001

                                                        SCHEDULE OF PAYMENTS
            Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

  A.                Lump sum payment of $ 100.00               due immediately, balance due
                            Not later than      , or
                            in accordance              C,          D,         E,or           F below; or
  B.                Payment to begin immediately (may be combined with                  C,           D,    or   F below); or

  C.                Payment in equal    (e.g. weekly, monthly, quarterly) installments of $      over a period of        (e.g. months or
                    years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

  D.                Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of     (e.g. months or
                    years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

  E.                Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                    from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                    that time; or

  F.                Special instructions regarding the payment of criminal monetary penalties:

  Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
  due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
  Inmate Financial Responsibility Program, are made to the clerk of the court.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

            Joint and Several

  Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
  and corresponding payee, if appropriate:

            The defendant shall pay the cost of prosecution.

            The defendant shall pay the following court cost(s):

            The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
            Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

  Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
  (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
  costs.




                                                                                                                                                   /
